IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


WILLIAM HERNANDEZ AKA SAMUEL : No. 85 EM 2014
LOPEZ,                       :
                             :
             Petitioner      :
                             :
                             :
          v.                 :
                             :
                             :
COMMONWEALTH OF PENNSYLVANIA :
COURT OF COMMON PLEAS,       :
                             :
             Respondent      :


                                     ORDER



PER CURIAM

      AND NOW, this 21st day of August, 2014, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.